DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/30/2020.
Claims 1, 2, 3, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 20 are amended.
Claims 1 – 20 are presented for examination.

Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Claim Rejections - 35 USC § 103
Page 17. The Applicant argues that the prior art of record does not make obvious the limitations of “identifying an input set of cross-sectional quantitative design variables of an input airfoil corresponding to an aircraft wing, wherein the cross-sectional quantitative design variables comprise at least one of a camber, a thickness, a leading edge radius, or a wing twist” as recited in currently amended claims 1, 11, 

Therefore at issues is whether or not Lim_2014 or Leutenegger_2011 makes the limitation of “identifying an input set of cross-sectional quantitative design variables of an input airfoil corresponding to an aircraft wing, wherein the cross-sectional quantitative design variables comprise at least one of a camber, a thickness, a leading edge radius, or a wing twist” obvious under 35 USC 103.

In response the argument is not persuasive. 

First; the Examiner did not cite Lim_2014 for these limitations. The Examiner cited Leutenegger_2011 for a similarly recited list of elements previously found in previous claim 10. While Leutenegger_2011 at Fig. 3 on page 549 explicitly teaches wingspan, aspect ratio, battery mass this; MPEP 2144.01, states that it is proper to take into consideration implicit disclosures that one skilled in that art would reasonably be expected to draw from teaching in the prior art. The Examiner, in the previous Office action, identified that Leutenegger_2011 teaches that the main criteria determining the airplane structure includes the “yield of leading and trailing edge profiles” (table 1) and that the leading edge profile is shown to be a radius in figure 5 and that this would make obvious to one of ordinary skill in the art that a design variable is a leading edge radius whether or not Leutenegger_2011 explicitly illustrated a leading edge design radius in the example design variables explicitly listed in Figure 3. The Applicant 

Second; the Examiner notes that the amended limitations of claim 1, 11 and 16 appear to be elements previously recited in claims 10 and incorporated into independent claims 1, 11 and 16 with a somewhat different scope because previous claim 10 recited “maximum thickness, a maximum camber, a position of maximum thickness along a chord of the cross section, a position of maximum camber along the cord of the cross-section, or a leading edge radius.” Therefore it is proper to reject the claims using a new grounds of rejection. Therefore; for arguments sake, the Examiner notes that even if it was found that these limitations were not made obvious by the prior art cited in the previous rejection, Sadraey_2012 clearly makes obvious that the elements cited in the list of alternative design variables are general airfoil geometric parameters (i.e., design variables) of a typical wing. See Sadraey_2012 page 173 section 5.4.2 figure 5.5 (leading edge radius, maximum thickness, maximum camber, location of maximum thickness) and page 223 section 5.10 twist angle or simply twist. Therefore the amended claim language is not found to make the claim non-obvious. 

Page 19. The Applicant argues that “although Lim teaches analyzing a stiffness matrix to determine internal forces it fails to determine a structural strength based on both “the cross-sectional structural stiffness of the cross-section of the aircraft wing and the equilibrium wing aerodynamic performance metric” because “nowhere does Lim teach determining structural strength using the equilibrium wing aerydynamic performance metric determine by iteratively determining a wing aerodynamic performance metric over a span of the aircraft wing and a deformation metric over the span of the aircraft wing based on the cross-section structural stiffness and the cross-sectional aerodynamic performance metric until converging (as more particularly recited in the claims).

Therefore at issue is whether or not the prior art references make obvious “determining a structural strength of the aircraft wing based on the cross-sectional structural stiffness of the cross-section of the aircraft wing and the equilibrium wing aerodynamic performance metric of the aircraft wing.”

In response the Applicants argument is not persuasive. 

The Applicant argues against Lim by stating that Lim does not teach to consider equilibrium conditions and then argues that while Muthierevula teaches to consider equilibrium conditions it doesn’t teach structural strength. Therefore the Applicant is in effect arguing that Lim teaches A but not B and that Muthierevula teaches B but not A and therefore the combination doesn’t teach A and B. This argument in effect argues the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Muthirevula clearly links equilibrium to cross section stiffness because the title of Muthirevula is “cross-sectional stiffness properties of a complex drone wing” and then teaches to derive the stiffness based on equilibrium conditions. Section 3.3 26 - 27 teaches “solutions for the equilibrium equations for any cross-section” and clearly link the cross-section compliance matrix to the corresponding stiffness matrix on page 27 and page 22 teaches that cross-sectional deformation is based on warping deformation and aeroelastics. Therefore it is obvious that that the stiffness of the wing cross section is based upon equilibrium wing aerodynamic performance. This is especially true when viewed in light of 

Page 19. The Applicant argues that the art of record does not make obvious “generating a modified airfoil by processing the cross-sectional structural stiffness, the structural strength, and the equilibrium wing aerodynamic performance metric of the aircraft wing utilizing an optimization algorithm to generate a modified set of cross-sectional quantitative design variables” because Lim analyzes different factors to determine different design variables than recited in the independent claim.

In response the argument is not persuasive. While Lim may not recite the explicit design variables Lim clearly teaches to modify design variables as part of the iterative optimization loop and as outlined previously Leutenegger_2001 clearly teaches that a part of the wing includes a leading edge profile while is curved thereby making a leading edge radius obvious to one of ordinary skill in the art.

Further; as outlined above, Sadraey_2012 clearly teaches the recited design variables and also illustrates an iterative process and teaches to optimize the design variables (figure 10.4, 11.2, 3.11)

Page 20. The Applicant argues that the references are improperly combined. In particular the Applicant argues that Leutenegger is improper because Leutenegger does not explicitly teach modifying airfoil parameters and therefore Leutenegger cannot teach modifying airfoil design and then providing the modified airfoil to an aircraft design algorithm. The Applicant further argues that the combination of references combine unrelated algorithms and therefore there is no reasonable expectation that the combination would be a success.



The Applicant’s argument that Leutenegger does not explicitly teach modifying airfoil parameters is in error. Figure 3 of Leutenegger explicitly teaches “wingspan” and “aspect ratio” These are both parameters of an airfoil (wing). Aspect ratio is the ratio of a wings span to its mean chord. The wingspan is the distance from tip-to-top of the wing. Both of these design variables are variables that if changed impact the size/shape of the wing (airfoil). Therefore Leutenegger does in fact explicitly teach to modify design variables which are parameters of the airfoil.

The Applicant’s additional assertion that the references are not combinable because there is not expectation of success is also not persuasive. The Applicant has not articulated why the algorithms are not combinable except to merely make an unsubstantiated assertion. The algorithms in the references are focused on designing aircraft design variables and parameters. Leutenegger_2001 clearly teaches to accept design variables and parameters as input (Fig 3). Therefore there is an expectation that if another aircraft design algorithm produces design variables and parameters that these design variables and parameters could be accepted into the iterative evaluation/optimization algorithm of Leutenegger_2001 because Leutenegger_2001 takes design variables and parameters as input in order to evaluate aircraft performance according to those design variables and parameters.


End Response to Arguments





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claims 1, 2, 12, 16, 17, 3, 10, 13, 18, 4, 14, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Lim_2014 (Wing Design Optimization of a Solar-HALE Aircraft Int’l J. of Aeronautical & Space Sci. 15(3), 219-231 (2014) in view of Muthirevula_2017 (Cross-Sectional Stiffness Properties of Complex Drone Wings 2016 Virginia Polytechnic and State University) in view of Sadraey_2012 (Aircraft Design a Systems Engineering Approach, Wiley 2013).

Claim 1. Lim_2014 teaches “A method comprising: identifying an input set of cross-sectional quantitative design variables of an input airfoil corresponding to an aircraft wing (Fig. 1, Table 1, page 222 taper ratio, span, chord) Determining a cross-sectional aerodynamic performance metric of a cross-section of the aircraft wing corresponding to the input airfoil (page 223: “… the drag coefficient obtained by the Euler equation… applying empirical equations [15]. We define the profile viscous drag coefficient, Cdp as Eq. (3)… a function of the thickness, chord ratio, and wing sweepback angle… skin friction coefficient, which is a function of the Reynolds number… two-dimensional cross-sectional analysis…”);Determining a cross-sectional structural stiffness of the cross-section of the aircraft wing corresponding to the input airfoil (page 224 section 2.2.2 Cross-Sectional Analysis of the Wing:… stiffness matrices. We adopt a separate cross-sectional analysis to provide these matrices… to conduct a structural integrity analysis of the optimized composite wing cross-section… as shown in Figure 5… a stiffness matrix… Fig. 5: “stiffness matrix”); Iteratively determining a wing aerodynamic performance metric over a span of the aircraft wing and a deformation metric over the span of the aircraft wing based on the cross-sectional structural stiffness and the cross-sectional aerodynamic performance metric until converging (Fig 6; page 224 section 2.2.2: “…. To conduct a structural integrity analysis of the optimized composite wing cross-section… we obtain a strain influence matrix and a stiffness matrix… the strain influence matrix is composed of the influence coefficients of the local strain vector with respect to each measured beam deformation… next… we obtain the strains and curvatures at a wing section as a function of the internal force and moments… we predict the internal forces and moments at each wing section by the present aerodynamic analysis… each component of the strain influence matrix is the strain corresponding to unit classical deformation…”; page 225 section 2.4: “This paper utilizes direct interaction beteween the aerodynamic load and the structural deflection. The aerodynamic load causes structural deformation, and the structural deformation affects the aerodynamic load. This, the close interaction between the displacement of the deflected wing and the geometry of the aerodynamic grid becomes a required procedure…”) determining a structural strength of the aircraft wing based on the cross-sectional structural stiffness of the cross-section of the aircraft wing (section 2.2.2 cross-sectional analysis of the wing “stiffness matrices”) and wing aerodynamics performance metric of the aircraft wing (Figure 6: “aerodynamic analysis and aerodynamic loads” Figure 1 “aeroelastic stability analysis: “flight dynamic stability analysis”; page 222: “… next we conduct both a flight dynamic stability analysis and a aeroelatic stability analysis…”); and generating a modified airfoil (Fig 9; page 228: “… we can conduct airfoil geometry optimization to improve the aerodynamic performance of the aircraft…”) by 

processing the cross-sectional structural stiffness, the structural strength (page 222: “… we use an aerodynamic-structural combined analysis… to predict the internal forces and moments at each wing station. We conduct failure analysis using the maximum strain criteria. We determine detailed cross-sectional configuration parameters considering the structural integrity of the wing…”; page 223: “… two-dimensional cross-sectional analysis, and a one-dimensional beam analysis…”; section 2.2.2 cross sectional analysis of the wing… to conduct a structural integrity analysis of the optimized composite wing cross-section…” Figure 5), of the aircraft wing utilizing an optimization algorithm to generate a modified set of quantitative design variables (page 224 – 225 section 2.3 “optimization”: “… objective function… in the present optimization procedure… the cross-sectional analysis provides the mass per unit span… using the mass per unit span… taper ratio, and span…” note a mass per cross-section unit span and the taper ratio may properly be considered a cross-sectional design variable; however, they are not one of the camber, thickness, leading edge radium or wing twist) 



Lim_2014; does not explicitly teach “wherein the cross-sectional quantitative design variables comprise at least one of camber, a thickness, a leading edge radius, or a wing twist” nor “to generate an equilibrium deformation metric of the aircraft wing corresponding to an equilibrium wing aerodynamic performance metric of the aircraft wing” nor  “the equilibrium” nor “and the equilibrium wing aerodynamic performance metric of the aircraft wing” nor “cross-sectional quantitative design variables comprising at least one of a modified camber, a modified thickness, leading edge radium, or wing twist”  

Muthirevula_2017; however, teaches “to generate an equilibrium deformation metric of the aircraft wing corresponding to an equilibrium wing aerodynamic performance metric of the aircraft wing” and “the equilibrium” and “and the equilibrium wing aerodynamic performance metric of the aircraft wing” (page 19 – 27, section 3.1, 3.2 page 20: “…the equilibrium equation needed for the analysis is presented in the following section 3.2 Equilibrium equation for cross-section… the displacement of appoint… is defined with respect to the cross-section coordinate system… the strain and stress…”; page 22: “… the theory assumes that the cross-section deformation is defined by a superposition of the reference coordinate system rigid body motions … and warping deformations g… Figure 3.3…”; page 24: “… stress resultants in the cross-section finite element discretization as ti represents the discretized stresses acting on the cross-section face…”; page 25: “… a general virtual displacement ds and virtual straing de, a necessary and sufficient equilibrium condition is… now, the equilibrium equation for a cross-section are given…”; page 26 section 3.3 solution of the equilibrium equations for any cross-section…” page 27: “…cross-section compliance matrix… the corresponding stiffness matrix… stiffness matrix….”;  page 33: “cross-section stiffness matrix… the polar moment of the inertial associated with the torsion of the cross-section…”; page 40: “… stiffness parameters will have to be determined to fully 

Lim_2014 and Muthirevula_2017 are analogous art because they are from the same field of endeavor called airplanes. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Muthirevula_2017. The rationale for doing so would have been that Lim_2014 teaches to perform analyses on aircraft wings and Muthirevula_2017 teaches to perform cross-sectional analysis on wings using a modeling approach that “allows for an accurate yet computationally inexpensive representation of a general class of beam-like structures” using equilibrium analysis for deformation of cross-sections. Therefore it would have been obvious to combine Lim_2014 and Muthirevula_2017 for the benefit of accurate and computationally inexpensive calculations for wing analysis to obtain the invention as specified in the claims.

Lim_2014 and Muthirevula_2017 does not explicitly teach “wherein the cross-sectional quantitative design variables comprise at least one of camber, a thickness, a leading edge radius, or a wing twist” nor “cross-sectional quantitative design variables comprising at least one of a modified camber, a modified thickness, leading edge radium, or wing twist.”  

Sadraey_2012; however teaches “wherein the cross-sectional quantitative design variables comprise at least one of camber, a thickness, a leading edge radius, or a wing twist” and “cross-sectional quantitative design variables comprising at least one of a modified camber, a modified thickness, leading edge radium, or wing twist”  (page 173 section 5.4.2 figure 5.5 (leading edge radius, maximum thickness, maximum camber, location of maximum thickness) and page 223 section 5.10 twist angle or simply twist.)

Lim_2014 and Muthirevula_2017 and Sadraey_2012 are analogous art because they are from the same field of endeavor called aircraft design. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Sadraey_2012. The rationale for doing so would have been that Lim_2014 teaches to design and optimize an aircraft using design variables and parameters. Sadrawy_2012 also teaches to design and optimize an aircraft and teaches various design variables associated with a wing cross section. Therefore it would have been obvious to combine Lim_2014 and Sadraey_2012 for the benefit of having a full list of design variables and parameters to allow a more complete design specification to obtain the invention as specified in the claims.


Claim 11. The limitations of claim 11 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Muthirevula_2017 makes obvious the further limitations of “A system comprising: At least one processor, and At least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:…” (page 8: “implemented in the development of the code BECAS (Beam Cross Section Analysis Software)”) also Lim_2014 makes obvious the further limitations of “A system comprising: At least one processor, and At least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:…” (page 221 “ZAERO software to conduct the aeroelastic stability analysis”; page 225: “… design optimization software package…”; page 230: “optimized wing with ZAERO software”) The use of software on a system with a processor and non-transitory computer readable storage medium that executes instructions is obvious to those of ordinary skill in the art and both references teach to use software.


Claim 16. The limitations of claim 11 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Muthirevula_2017 makes obvious the further limitations of  “a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:…” (page 8: “implemented in the development of the code BECAS (Beam Cross Section Analysis Software)”) also Lim_2014 makes obvious the further limitations of “a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:…” (page 221 “ZAERO software to conduct the aeroelastic stability analysis”; page 225: “… design optimization software package…”; page 230: “optimized wing with ZAERO software”) The use of software on a system with a processor and non-transitory computer readable storage medium that executes instructions is obvious to those of ordinary skill in the art and both references teach to use software.


Claims 3, 13, 18. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach all the limitations of claims 1, 11, 16. Lim_2014 also teaches “wherein generating the airfoil comprises utilizing one or more objectives (abstract: “… we conduct multi-objective optimization… using the baseline configuration… we reduce the wing weight…”; section 2.3 “Eq. (9) shows the objective function we establish in the present optimization procedure. the objective function is to minimize the gross weight…”) and one or more constraints of the optimization algorithm to determine the modified set of  quantitative design variables (page 228 table 4 optimized taper ratio and span length are wing design variables. page 228 table 5 illustrates objectives and constraints that optimize the wing weight)

, wherein the one or more objectives comprises reducing a weight of the aircraft wing (page 223 section 2.1 “we use a high-fidelity CFD algorithm… to predict the aerodynamic forces acting on the wing…”;  page 224 section 2.3 optimization: “eq. (9) shows the objective function we establish in the present optimization procedure. The objective function is to minimize the gross weight and the power required… we use a genetic algorithm included in the MATLAB Global Optimization toobox. A genetic algorithm one of the global optimization methods… convergence to an objective function…”; page 230: “… we determine detailed configuration parameters… we conduct multi-objective optimization… using the obtained baseline wing… we reduce the wing weight by approximately 25.3% compared to that of the baseline configuration…”; table 4 showed optimized design variables).

Sadrawy_2012 teaches “cross-sectional quantitative design variables” (page 173 section 5.4.2 figure 5.5 (leading edge radius, maximum thickness, maximum camber, location of maximum thickness) and page 223 section 5.10 twist angle or simply twist.)

Claims 4, 14, 19. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach all the limitations of claims 3, 13, 18. Lim_2014 also teaches “further comprising: Determining a structural weight of the aircraft wing; and
Determining a performance weight of the aircraft wing based on the equilibrium wing aerodynamic performance metric of the aircraft wing; and Wherein the one or more objectives for reducing the weight of the wing comprises reducing the structural weight of the aircraft wing and reducing the performance weight of the aircraft wing” (section 2.3 par 1, equations 9, 10. The objective function minimizes the gross weight (structural weight) and also reduces the performance weight by teaching that the power required when in operation is reduced).

Claim 10. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach the limitations of claim 1. Lim_2014 teaches 
Wherein determining the cross-sectional aerodynamic performance metric comprises at least one of determining a lift coefficient, a pitching moment coefficient, a drag coefficient, or a lift to drag ratio (section 2.1 equations 3, 4, “drag coefficient”; abstract: “lift-to-drag ratio” page 219 Nomenclature CL = lift coefficient” page 226: “the lift coefficient influences the required amount of power, as shown in Eq. (8).”)

Claims 2, 12, 17. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach all the limitations of claims 1, 11, 16. Lim_2014 teaches  further comprising: 
determining an 
Determining, based on the 

Muthirevula_2017 teaches “equilibrium” (section 3.2 “equilibrium equations for cross-section).



(2) Claims 8, 9,  5  are rejected under 35 U.S.C. 103 as being unpatentable over Lim_2014 in view of Muthirevula_2017 and Sadraey_2012 in view of Leutenegger_2011 (Solar Airplane Conceptual 

Claim 8. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach all the limitations of claims 3. Lim_2014 also teaches, further comprising: Receiving an aircraft design generated using an aircraft design algorithm, the aircraft design comprising an aircraft wing design; Identifying the input set of 

While Lim_2014 clearly teaches to modify the wing design and while it would have been obvious to one of ordinary skill in the art to incorporate the modified wing design into the aircraft design, Lim_2014 does not explicitly teach that the wing is incorporated into the aircraft design nor “cross-sectional

Sadraey_2012 also teaches “cross-sectional” quantitative design variables  (Figure 5.5: “leading edge radius, maximum thickness, camber, chord, etc.).

Leutenegger_2011; however, makes “providing the modified airfoil to the aircraft design algorithm for generating a modified aircraft design” obvious by teaching that “simulation results show that sustained flight at constant altitude… When analyzing the RC-model size… the simulations show that it could fly sustained…” (page 560) because this teaches that they simulated the modified aircraft and a simulation of the modified aircraft requires the aircraft to incorporate the modified wing.

Lim_2014 and Muthirevula_2017 and Sadraey_2012 and Leutenegger_2011 are analogous art because they are from the same field of endeavor called airplanes. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Leutenegger_2011. The rationale for doing so would have been that Lim_2014 teaches to optimize an aircraft wing for solar powered flight and teaches that such aircraft (Helios) can suffer catastrophic crashes and that “the challenge is to design and build a safe, reliable and efficient solar-powered aircraft, so that disasters such as the Helios mishap do not occur” (introduction). Leutenegger_2011 also teaches to optimize an aircraft for solar powered flight but also explicitly teaches to use simulation results in order to prove the capability of the solar powered airplane to fly (abstract, conclusion). Therefore it would have been obvious to combine Lim_2014 and Leutenegger_2011 for the benefit of simulate an aircraft by incorporating the optimized wing into the design to prove the capability of flight to obtain the invention as specified in the claims.


Claim 9. Lim_2014 and Muthirevula_2017 and Sadraey_2012 and Leutenegger_2011 teach all the limitations of claim 8. Leutenegger_2011 also makes obvious “further comprising generating the one or more constraints based on the received aircraft design such that the modified airfoil can be utilized in the received aircraft design” (section 6.1: “… a new small solar airplane prototype being built to the presented simulations…” This teaches to build a physical prototype aircraft that matches the aircraft design of the simulations which are based on the modified aircraft design.).

Claim 5. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach the limitations of claim 4. Lim_2014 makes obvious “wherein determining the performance weight of the aircraft wing comprises determining an amount of energy required for operation of the aircraft (section 2.3 “… the objective 


Muthirevula_2017 also teaches “equilibrium” (section 3.2 equilibrium equations for cross-section”).

Leutenegger_2011 teaches “over a flight mission” (… simulatiogn missions with various constraints and outputs performance measures”; page 560 “the optimal wingspan for such missions are found to be in the range of 13M…”).

Lim_2014 and Muthirevula_2017 and Sadraey_2012 and Leutenegger_2011 are analogous art because they are from the same field of endeavor called airplanes. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Leutenegger_2011. The rationale for doing so would have been that Lim_2014 teaches to optimize an aircraft wing for solar powered flight and teaches that such aircraft (Helios) can suffer catastrophic crashes and that “the challenge is to design and build a safe, reliable and efficient solar-powered aircraft, so that disasters such as the Helios mishap do not occur” (introduction). Leutenegger_2011 also teaches to optimize an aircraft for solar powered flight but also explicitly teaches to use simulation results in order to prove the capability of the solar powered airplane to fly (abstract, conclusion). Therefore it would have been obvious to combine Lim_2014 and Leutenegger_2011 for the benefit of simulate an aircraft by 


(3) Claims 7  are rejected under 35 U.S.C. 103 as being unpatentable over Lim_2014 in view of Muthirevula_2017 and Sadraey_2012 in view of Romeo_2014 (Multi-Objective Optimization of the Composite Wing Box of Solar Powered Hale UAV, 29th Congress of the International Council of the Aeronautical Sciences, St. Petersburg, Russia: September 7 – 12, 2014).



Claim 7. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach all the limitations of claim 3. Lim_2014 and Muthirevula_2017 and Sadraey_2012 does not teach “Wherein the one or more constraints comprises a threshold structural strength and a threshold stiffness.”

Romeo_2014 makes obvious “wherein the one or more constraints comprises a threshold structural strength and a threshold stiffness” (… the main goal of this work is to design the composite wing box… the ensures a high strength to weight ratio… stress/strength ratios…”; page 10: 

Lim_2014 and Muthirevula_2017 and Sadraey_2012 and Romeo_2014 are analogous art because they are from the same field of endeavor called finite impulse response filter design. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Romeo_2014
The rationale for doing so would have been that Lim_2014 teaches to design an aircraft wing and conduct a structural integrity analysis. And Romeo_2014 teaches to consider the strength in order that the aircraft wing doesn’t buckle and result in aircraft failure. Therefore it would have been obvious to combine Lim_2014 and Romeo_2014 for the benefit of ensuring the wing is strong enough to avoid buckling to obtain the invention as specified in the claims.

(4) Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim_2014 in view of Muthirevula_2017 and Sadraey_2012 in view of Deluca_2004 (Experimental Investigation into the Aerodynamic Performance of Both Rigid and Flexible Wing Structured Micro-Air-Vehicles, Thesis Air Force Institute of Technology, 2004) 

Claim 6. Lim_2014 and Muthirevula_2017 and Sadraey_2012teach all the limitations of claim 3. Deluca_2004 makes obvious the limitations of: “Wherein determining the equilibrium wing aerodynamic performance metric comprises determining a pitching moment (page 65 – 67 static stability and control: “… pitch… stability about the pitch axis… defined as Cma… a vehicle is longitudinally stable if it returns to equilibrium when its flight path is perturbed… formally, longitudinal stability is defined as a negative pitching moment curve… < 0… thus, not only does a vehicle have to have Cms < 0, it must also have a positive intercept to trim at a positive angle of attack: CMo > 0); and Further comprising determining a first polar at a first turbulence level and a second polar at a second turbulence level (Appendix A page 104 – 105 figures 46, 47, 48, 49; Figure 1, 2, 3; page 5 – 11: “… Reynolds numbers greater than 200,000… Renolds numbers below that threshold… Reynolds number has a large effect on both the lift and drag forces generated over an airfoil… Reynolds number range of Rec < 10^4… The problem of dynamic fluid behavior are condensed at intermediate Reynolda numbers, 10^4 < Rec < 5.0 X10^5…); and
Wherein the one or more constraints comprises: A threshold pitching moment for the modified airfoil (page 65 – 67 static stability and control: “… pitch… stability about the pitch axis… defined as Cma… a vehicle is longitudinally stable if it returns to equilibrium when its flight path is perturbed… formally, longitudinal stability is defined as a negative pitching moment curve… < 0… thus, not only does a vehicle have to have Cms < 0, it must also have a positive intercept to trim at a positive angle of attack: CMo > 0); And A threshold difference in profile drag of the modified airfoil at the first turbulence level and the second turbulence level (Appendix A page 104 – 105 figures 46, 47, 48, 49; Figure 1, 2, 3; page 5 – 11: “… Reynolds numbers greater than 200,000… Renolds numbers below that threshold… Reynolds number has a large effect on both the lift and drag forces generated over an airfoil… Reynolds number range of Rec < 10^4… The problem of dynamic fluid behavior are condensed at intermediate Reynolda numbers, 10^4 < Rec < 5.0 X10^5…).

Lim_2014 and Muthirevula_2017 and Deluca_2004 are analogous art because they are from the same field of endeavor called aircraft design. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Deluca_2004. The rationale for doing so would have been that Lim_2014 teaches to design an aircraft by evaluating aerodynamic performance and Deluca_2004 teaches to calculate polars and that drag has significant impact on lift and to evaluate aerodynamic performance by considering polars, drag, Reynolds numbers, etc.
Lim_2014 and Deluca_2004 for the benefit of analyzing aerodynamic performance. to obtain the invention as specified in the claims.


(5) Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim_2014 in view of Muthirevula_2017 and Sadraey_2012 in view of Deluca_2004 in view of Romeo_2014 

Claims 15, 20. Lim_2014 and Muthirevula_2017 and Sadraey_2012 teach all the limitations of claims 13, 19. 

Lim_2014 teaches “further comprising instructions that, when executed by the at least one processor, cause the system to” (page 221 “ZAERO software to conduct the aeroelastic stability analysis”; page 225: “… design optimization software package…”; page 230: “optimized wing with ZAERO software”) The use of software on a system with a processor and non-transitory computer readable storage medium that executes instructions is obvious to those of ordinary skill in the art and both references teach to use software) 


Deluca_2004 makes obvious determine the equilibrium wing aerodynamic performance metric by determining a pitch moment (page 65 – 67 static stability and control: “… pitch… stability about the pitch axis… defined as Cma… a vehicle is longitudinally stable if it returns to equilibrium when its flight path is perturbed… formally, longitudinal stability is defined as a negative pitching moment curve… < 0… thus, not only does a vehicle have to have Cms < 0, it must also have a positive intercept to trim at a positive angle of attack: CMo > 0),Determine a first polar at a first turbulence level and a second polar at a second turbulence level (Appendix A page 104 – 105 figures 46, 47, 48, 49; Figure 1, 2, 3; page 5 – 11: “… Reynolds numbers greater than 200,000… Renolds numbers below that threshold… Reynolds number has a large effect on both the lift and drag forces generated over an airfoil… Reynolds number range of Rec < 10^4… The problem of dynamic fluid behavior are condensed at intermediate Reynolda numbers, 10^4 < Rec < 5.0 X10^5…); and Wherein the one or more constraints comprises: A threshold pitching moment for the modified airfoil; A threshold difference in profile drag of the modified airfoil at the first turbulence level and the second turbulence level (page 65 – 67 static stability and control: “… pitch… stability about the pitch axis… defined as Cma… a vehicle is longitudinally stable if it returns to equilibrium when its flight path is perturbed… formally, longitudinal stability is defined as a negative pitching moment curve… < 0… thus, not only does a vehicle have to have Cms < 0, it must also have a positive intercept to trim at a positive angle of attack: CMo > 0), 


Lim_2014 and Muthirevula_2017 and Deluca_2004 are analogous art because they are from the same field of endeavor called aircraft design. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Deluca_2004. The rationale for doing so would have been that Lim_2014 teaches to design an aircraft by evaluating aerodynamic performance 
Therefore it would have been obvious to combine Lim_2014 and Deluca_2004 for the benefit of analyzing aerodynamic performance. to obtain the invention as specified in the claims.

Romeo_2014 makes obvious “and a threshold structural strength and a threshold stiffness” (… the main goal of this work is to design the composite wing box… the ensures a high strength to weight ratio… stress/strength ratios…”; page 10: “optimization process in order to guarantee adequate stiffness and strength requirements and to avoid local or global buckling…” page 4 “threshold”).

Lim_2014 and Muthirevula_2017 and Deluca_2004 and Romeo_2014 are analogous art because they are from the same field of endeavor called finite impulse response filter design. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lim_2014 and Romeo_2014
The rationale for doing so would have been that Lim_2014 teaches to design an aircraft wing and conduct a structural integrity analysis. And Romeo_2014 teaches to consider the strength in order that the aircraft wing doesn’t buckle and result in aircraft failure. Therefore it would have been obvious to combine Lim_2014 and Romeo_2014 for the benefit of ensuring the wing is strong enough to avoid buckling to obtain the invention as specified in the claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127